Citation Nr: 9928652	
Decision Date: 09/02/99    Archive Date: 10/12/99

DOCKET NO.  97-27 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased original rating for the veteran's 
service-connected residuals of a splenectomy, greater than 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S.W.


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
October 1975.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which granted the 
veteran's claim seeking service connection for residuals of a 
splenectomy, and assigned a 20 percent disability evaluation.  
The veteran submitted a notice of disagreement in July 1997, 
indicating he was seeking an increased evaluation.  A 
statement of the case was issued and the veteran's 
substantive appeal was received in August 1997.

In May 1999, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing before the 
undersigned Traveling Member of the Board.  A complete 
transcript of the testimony is of record.

The Board notes that the RO had previously framed the issue 
now on appeal in terms of the veteran's entitlement to an 
increased rating.  More recently, however, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has re-characterized the issue 
on appeal as set forth on the title page.


REMAND

The veteran contends that the RO erred by failing to grant an 
initial rating for his service-connected residuals of a 
splenectomy, greater than 20 percent disabling.

The Board notes that 38 C.F.R. § 4.117, Diagnostic Code 7706 
(1998), provides a 20 percent disability rating for residuals 
of splenectomy, but complications such as systemic infections 
with encapsulated bacteria are rated separately.  The 
regulation contemplates assignment of separate evaluations 
for complications of a splenectomy, if manifested to a 
compensable degree.  See 60 Fed. Reg. 49225 (September 23, 
1995), which noted that the spleen has many functions in the 
areas of immune response, filtration of the blood, iron 
reutilization, blood volume regulation and others, and that a 
splenectomy increases susceptibility to certain infections, 
such as those caused by encapsulated pneumococcus bacteria.  
Id.

As noted in the introduction hereinabove, the veteran 
testified during a May 1999 hearing before the undersigned 
Member of the Board.  During his testimony, the veteran 
reported that he suffered from frequent colds, infections, 
fevers, and other symptoms to warrant a rating greater than 
the assigned 20 percent.  The Board notes, however, that the 
veteran has not undergone any VA examination to determine his 
current level of symptomatology.  Accordingly, the Board 
finds that this case must be remanded so that the veteran may 
be scheduled for a VA examination.  It is appropriate that 
such examination be conducted to determine whether the 
veteran has any complications such as systemic infections 
with encapsulated bacteria, and, if so, their severity.

Likewise, the veteran also testified that he had received 
treatment from a VA facility in Binghamton, New York, to 
include annual flu shots.  However, the Board notes there are 
no VA treatment records within the claims file.  The claim 
must also be remanded so that all pertinent treatment 
records, to include VA medical records, can be obtained.

The Board finds the veteran's claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  The Court has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  VA therefore 
has a duty to assist him in developing the facts pertinent to 
his claim.  See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.159 (1998).  That duty includes obtaining medical records 
and medical examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

In addition as this case involves an initial rating assigned 
following the grant of service connection the RO should 
consider whether "staged" ratings can be assigned.  See 
Fenderson, supra.

In light of the discussion above, the case is REMANDED for 
the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected residuals of a 
splenectomy since March 1997.  The RO 
should request that the veteran furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  The RO should attempt to 
obtain any such private treatment 
records, not already on file, and 
incorporate them into the claims folder.

2.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's VA treatment records, to 
include all records from the VA facility 
in Binghamton, New York, and associate 
them with the claims folder.

3.  The RO should then schedule the 
veteran for a VA examination to determine 
the current nature and severity of his 
service-connected residuals of a 
splenectomy.  All necessary and 
appropriate diagnostic tests and 
procedures should be conducted.  The 
examiner should determine whether the 
veteran currently has any complications 
from the splenectomy (i.e., systemic 
infections with encapsulated bacteria).  
The examiner is asked to render a medical 
opinion as to which of the veteran's 
symptomatology or findings are 
attributable to the service-connected 
residuals of splenectomy.  It is 
important that, prior to the examination, 
the examiner carefully review the 
veteran's claims file, to include a copy 
of this Remand and any evidence 
subsequently added to the claims file.  
All findings, opinions and bases therefor 
should be set forth in a detailed 
typewritten or printed report.  

4.  Upon completion of the above, the RO 
should review the evidence and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, including if any requested 
opinions are not provided, appropriate 
corrective action should be taken.

5  The RO should then readjudicate the 
issue shown on the title page with 
consideration of the applicability of 
"staged" ratings.  See Fenderson, supra.  
If the benefit sought is denied, a 
supplemental statement of the case should 
be issued.

Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.

The purpose of the REMAND is to further develop the record 
and ensure due process of law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


